LIM /TE D Case ¥2OEN510188- WS) /RoguMenYRIFAIGT 01/21/20 Page 1 of 2
Distr CovrzF OF BOSTON

FILED
IN CLERKS OFFICE

Sfeven|L Su,

 

a ' 2020 JAN 21 PH
Plante: en
YS DOL Eine KAICT COURT
; , =r loTRICT UF BASS.
Seer Bam strble Trl -
(OF Rede. Cooney) /-/0-2020

Cruel. Complaint Under US C42 ¢ WI8S

/) Jac placch tf ZS tea ramak Af Ayvastnble SA / CLOO
She ks OLE Bovene WA C2532

) 7x Sheath es The Sherk of Brrstiblh Cority TA]

C000 Shankle flac, Covede, WA 02882

3) Llaihlf hy wf hkl Ary othe- Onl Complaints ,

gi) Pla inthe LV A, ane chars yd AeG ali A “Asp
Stat matt Ard Ady o:

S) Maiahtt Lis LE xhastre hs Ad Miishhve ees 19
Tht Te Unt Manager Retiacd fhe Carumce vir he”
otFier C.0. MCbEE liifon jnreene PL AnaFE "The WMT
MAYGIR Sho TE WiLL KITT Av) RETURN YoU"
bRicnee Eipy 71ME,.. SO Dow, 607th. FO Submit (TT
6-140 W- (ATT irc ife=0 EX te B17 A)

COMPLAINT
Laon Win! 3 4 A jc be (i fae = FO ZO.
ZT wes Dr4ced eae) eb a bir! — tot An ZD Beqcekt
M Arle ae plishe wad /rskrieel fogeThr L A fz fal
butfor— lock type of Clb. er cannot . Remase el
Ws lhakt bevig Cut-off thd Me Kole BOK fromo|sAks
That LOSS O01? OESTRUCRAVY OF AW Will Cost YY. 20.
Case 1:20-cv-10128-WGY Document1 Filed 01/21/20 Page 2 of 2

Sa tat VS Shortt of Lanshibke Ky a

ait trerly objeck Tt» This ‘ilhvasier & hi body,
Nett Caly Ze aor 4120 ylay wwvd cle acleig ; ESM UE
An wicehshy of gees. Upor my fasT SAA
Louth eng Kapped aise ot FT 4 Very [Nosh gafewtld
The GLENS pine 1 SUrhy7res trie LS he at Repukes
LON Miad Arid. Noubks sy Tach. fos VEGNC. / pres l/
Zo fea A PRE-TCMNL (WATE, WOT FoUNS Galty OF
Mwy Cima... THECIME ME 6 78 OWA ME AAS FobEATY.
Zu nOr The feoretty OF 7te TRL! L rt BETA
Hero fer TFReALH
FueTHM vee Tr SPRUT A6 fEN/obiLAL PULPIT.
No STATE Go AC0UNe WKike To SEE rare Waist
JOS Jo rpewriEy Tet. Zd Creps fee robes ll
TF Diwr werk TEV RY Wie FREE
Lo Oder wm oe Like Things ca my body

Whirtr, D Ask The frneRmgle Co“r SW6E

70 ORDIR THE Lite NSTAALE. Sher. Ff 72

JAMEDIATLY STOO Srkd ~QACTICE CR TRIAL F-

LD SEK MoO DCLLARS AM) 20 CEeWFT.

FoR NEITHER Coa PENSATOLY OZ LUNMNTIVE DMCS.

| K ESPECTIULL ¥ SUBMITTED _,

T SEK A Tube Feit
Yarn Z Sue, FLOSEI
6000 Shee. Ws lace
Dbovent, MA OZSSES
